Exhibit 99.2 UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2016 August 12, 2016 TABLE OF CONTENTS UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 Unaudited Interim Condensed Consolidated Statements of Earnings 2 Unaudited Interim Condensed Consolidated Statements of Comprehensive Income 3 Unaudited Interim Condensed Consolidated Statements of Financial Position 4 Unaudited Interim Condensed Consolidated Statements of Changes in Equity 5 Unaudited Interim Condensed Consolidated Statements of Cash Flows 6 NOTES TO THE UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 7 1. Nature of business 7 2. Summary of significant accounting policies 7 3. Recent accounting pronouncements 7 4. Change in presentation currency 8 5. Change in accounting estimate 9 6. Segmented information 9 7. Expenses classified by nature 13 8. Net earnings per share 14 9. Prior period adjustment 15 10. Restricted cash advances and collateral 16 11. Customer deposits 17 12. Long-term debt 17 13. Derivatives 20 14. Other payables 21 15. Share capital 22 16. Reserves 22 17. Fair value 24 18. Provisions and contingent liabilities 26 UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS ThreeMonthsEnded June30, Six Months Ended June30, U.S. dollars Note $000’s (except per share amounts) $000’s (except per share amounts) (As adjusted–note 4, 9) $000’s (except per share amounts) $000’s (except per share amounts) (As adjusted–note 4, 9) Revenues 6 Expenses 7 Selling General and administrative Financial Gaming duty Acquisition-related costs 15 Total expenses Income (loss) from investments ) ) ) Earnings (loss) from associates ) ) Net earnings from continuing operations before income taxes Income taxes Net earnings from continuing operations Net earnings from discontinued operations (net of tax) — — Net earnings Net earnings (loss) attributable to Shareholders of Amaya Inc. Non-controlling interest ) — ) — Net earnings Basic earnings from continuing operations per Common Share 8 $ Diluted earnings from continuing operations per Common Share 8 $ Basic earnings per Common Share 8 $ Diluted earnings per Common Share 8 $ See accompanying notes. - 2 - UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME ThreeMonthsEnded June30, Six Months Ended June30, U.S. dollars $000’s $000’s (As adjusted–note 4, 9) $000’s $000’s (As adjusted–note 4, 9) Net earnings Items that are or may be reclassified to net earnings Available-for-sale investments – gain (loss) in fair value (net of income tax expense of $nil) (2015 - net of income tax expense (recovery) of ($202,000) and $709,000 respectively) ) Available-for-sale investments – reclassified to net earnings — ) — ) Foreign continuing operations – unrealized foreign currency translation differences ) ) ) Foreign discontinued operations – unrealized foreign currency translation differences — ) — Foreign operations – foreign currency translation differences reclassified to net earnings upon disposal — — Cash flow hedges – effective portion of changes in fair value (net of income tax of nil (2015 - nil)) ) ) Cash flow hedges – reclassified to net earnings (net of income tax of nil (2015 - nil)) ) ) Other — ) — ) Other comprehensive income (loss) Total comprehensive income Total comprehensive income attributable to Shareholders of Amaya Inc. Non-controlling interest ) — ) — Total comprehensive income See accompanying notes. - 3 - UNAUDITED INTERIM CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at June30, As at December31, U.S. dollars Note $000’s $000’s (As adjusted–note 4, 9) ASSETS Current assets Cash - operational Cash - customer deposits 11 Total cash and cash equivalents Restricted cash advances and collateral 10 — Current investments Current investments - customer deposits 11 Total current investments Accounts receivable Inventories Prepaid expenses and deposits Income tax receivable Derivatives 13 — Total current assets Non-current assets Restricted cash advances and collateral 10 Prepaid expenses and deposits Investments in associates Long-term investments Promissory note Property and equipment Investment tax credits receivable Deferred income taxes Goodwill and intangible assets Total non-current assets Total assets LIABILITIES Current liabilities Accounts payable and accrued liabilities Other payables 14 Provisions 18 Customer deposits 11 Income tax payable Current maturity of long-term debt 12 Derivatives 13 Total current liabilities Non-current liabilities Other payables 14 Long-term debt 12 Provisions 18 Derivatives 13 Deferred income taxes Total non-current liabilities Total liabilities EQUITY Share capital 15 Reserves 16 ) Retained earnings Equity attributable to the owners of Amaya Inc. Non-controlling interest Total equity Total liabilities and equity See accompanying notes.
